 

Exhibit 10.63

 

STEM CELL CAYMAN LTD.

 

MARCH 26, 2013

 

PROMISSORY NOTE

DUE JULY 31, 2014

 

STEM CELL CAYMAN LTD., a Cayman Islands corporation (the “Company”), for value
received, hereby promises to pay to WESTBURY (BERMUDA) LTD. or order (the
“Holder”) on July 31, 2014 (the “Maturity Date’) at the offices of the Company,
c/o Campbells, 4th Floor, Scotia Centre, Albert Panton Street, George Town,
Grand Cayman, Cayman Islands, the principal sum of FOUR HUNDRED FIFTY THOUSAND
($450,000) DOLLARS, without interest.

 

1.           Registered Owner. The Company may consider and treat the person in
whose name this Note shall be registered as the absolute owner thereof for all
purposes whatsoever (whether or not this Note shall be overdue) and the Company
shall not be affected by any notice to the contrary. Subject to the provisions
hereof, the registered owner of this Note shall have the right to transfer it by
assignment and the transferee thereof, upon its registration as owner of this
Note, shall become vested with all the powers and rights of the transferor.
Registration of any new owner shall take place upon presentation of this Note to
the Company at its offices together with the Note Assignment Form attached
hereto duly executed. In case of transfers by operation of law, the transferee
shall notify the Company of such transfer and of its address, and shall submit
appropriate evidence regarding the transfer so that this Note may be registered
in the name of the transferee. This Note is transferable only on the books of
the Company by the Holder on the surrender hereof, duly endorsed. Communications
sent to any registered owner shall be effective as against all holders or
transferees of this Note not registered at the time of sending the
communication.

 

2.           Events of Default. If the Company shall (i) admit in writing its
inability to pay its debts generally as they mature; (ii) make a general
assignment for the benefit of creditors; (iii) be adjudicated a bankrupt or
insolvent; (iv) file a voluntary petition in bankruptcy or a petition or an
answer seeking an arrangement with creditors; (v) take advantage of any
bankruptcy, insolvency or readjustment of debt law or statute or file an answer
admitting the material allegations of a petition filed against it in any
proceeding under any such law; (vi) apply for or consent to the appointment of a
receiver, trustee or liquidator for all or substantially all of its assets; or
(vii) have an involuntary case commenced against it under any bankruptcy law,
which case is not dismissed or stayed within sixty (60) days (each an “Event of
Default”), then, at any time thereafter and unless such Event of Default shall
have been cured or shall have been waived in writing by the Holder, the Holder
may, by written notice to the Company, declare the entire unpaid principal
amount of this Note then outstanding to be forthwith due and payable, whereupon
the same shall become forthwith due and payable.

 

 

 

 

3.           Applicable Law. This Note is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the Cayman
Islands, excluding choice of law rules thereof.

 

4.           Notices. Any notice required or permitted to be given pursuant to
this Note shall be deemed to have been duly given when delivered by hand or sent
by certified or registered mail, return receipt requested and postage prepaid,
overnight mail or telecopier as follows:

 

If to the Holder:

 

Victoria Hall

11 Victoria Street

PO Box HM 1065

Hamilton HM EX

Bermuda

 

If to the Company:

 

c/o Campbells

4th Floor, Scotia Centre

Albert Panton Street

George Town, Grand Cayman

Cayman Islands

Attn: John Wolf

Facsimile No.: (345) 949-8613

 

With a copy to

 

c/o Campbells

4th Floor, Scotia Centre

Albert Panton Street

George Town, Grand Cayman

Cayman Islands

Attn: John Wolf

Facsimile No.: (345) 949-8613

 

or at such other address as the Holder or the Company shall designate by notice
to the other given in accordance with this Section 4.

 

5.           Miscellaneous. This Note evidences the entire obligation of the
Company with respect to the repayment of the principal amount hereof and the
other matters provided for herein. No provision of this Note may be modified
except by an instrument in writing signed by the Company and the Holder. Payment
of principal due upon maturity shall be made to the registered Holder of this
Note on or after the Maturity Date contemporaneous with and upon presentation of
this Note for payment. No interest shall be due on this Note for such period of
time that may elapse between the Maturity Date and its presentation for
payment. 

 

2

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.

 

  STEM CELL CAYMAN LTD.         By:  

 

 

 

 

STEM CELL CAYMAN LTD.

 

PROMISSORY NOTE

 

DUE JULY 31, 2014

 

NOTE ASSIGNMENT FORM

 

FOR VALUE RECEIVED

 







The undersigned _____________________________ (please print or typewrite name of
assignor) hereby sells, assigns and transfers unto
________________________________________________________________ (please print
or typewrite name, address and social security or taxpayer identification
number, if any, of assignee) the within Promissory Note of Stem Cell Cayman
Ltd., dated March 26, 2013, in the original principal amount of $450,000 and
hereby authorizes the Company to transfer this Note on its books.

 



If the Holder is an individual:                     Name(s) of Holder   Name of
Holder             By:   Signature of Holder   Signature of Authorized
Representative               Signature, if jointly held   Name and Title of
Authorized     Representative               Date   Date

 

        (Signature(s) guaranteed)  

 



 

